UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-14174 AGL RESOURCES INC. (Exact name of registrant as specified in its charter) Georgia 58-2210952 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Ten Peachtree Place NE, Atlanta, Georgia 30309 (Address and zip code of principal executive offices) 404-584-4000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” ”accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes ¨ No þ Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. Class Outstanding as of April 28, 2011 Common Stock, $5.00 Par Value AGL RESOURCES INC. Quarterly Report on Form 10-Q For the Quarter Ended March 31, 2011 TABLE OF CONTENTS Page(s) Glossary of Key Terms 3 Item Number PART I – FINANCIAL INFORMATION 4 – 34 1 Condensed Consolidated Financial Statements (Unaudited) 4 – 20 Condensed Consolidated Statements of Financial Position 4 Condensed Consolidated Statements of Income 5 Condensed Consolidated Statements of Equity 6 Condensed Consolidated Statements of Comprehensive Income 7 Condensed Consolidated Statements of Cash Flows 8 Notes to Condensed Consolidated Financial Statements (Unaudited) 9 – 20 Note 1 – Organization and Basis of Presentation 9 Note 2 – Significant Accounting Policies and Methods of Application 9 – 11 Note 3 – Proposed Merger with Nicor 11 – 12 Note 4 – Fair Value Measurements 12 – 13 Note 5 – Derivative Financial Instruments 13 – 15 Note 6 – Employee Benefit Plans 15 Note 7 – Debt 16 Note 8 – Non-Wholly-Owned Entity 17 – 18 Note 9 – Commitments and Contingencies 18 – 19 Note 10 – Segment Information 19 – 20 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 – 32 Forward-Looking Statements 21 Overview 21 – 22 Executive Summary 22 – 24 Results of Operations 24 – 27 Liquidity and Capital Resources 28 – 31 Critical Accounting Estimates 32 3 Quantitative and Qualitative Disclosures About Market Risk 32 – 34 4 Controls and Procedures 34 PART II – OTHER INFORMATION 34 – 35 1 Legal Proceedings 34 2 Unregistered Sales of Equity Securities and Use of Proceeds 35 6 Exhibits 35 SIGNATURE 36 Glossary of Key Terms 2 Table of Contents GLOSSARY OF KEY TERMS Atlanta Gas Light Atlanta Gas Light Company Bcf Billion cubic feet Bridge Facility Credit agreement entered into by AGL Capital Corporation to finance a portion of the proposed merger with Nicor that was originally $1.05 billion, but per the terms of the agreement was reduced to $852 million in March 2011 Chattanooga Gas Chattanooga Gas Company Credit Facility $1.0 billion credit agreement entered into by AGL Capital Corporation EBIT Earnings before interest and taxes, a non-GAAP measure that includes operating income and other income and excludes financing costs, including interest and debt and income tax expense each of which we evaluate on a consolidated level; as an indicator of our operating performance, EBIT should not be considered an alternative to, or more meaningful than, earnings before income taxes, or net income attributable to AGL Resources Inc. as determined in accordance with GAAP ERC Environmental remediation costs associated with our distribution operations segment which are generally recoverable through rate mechanisms FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission Fitch Fitch Ratings GAAP Accounting principles generally accepted in the United States of America Georgia Commission Georgia Public Service Commission, the state regulatory agency for Atlanta Gas Light Golden Triangle Storage Golden Triangle Storage, Inc. Hampton Roads Virginia Natural Gas’ pipeline project which connects its northern and southern pipelines Heating Degree Days A measure of the effects of weather on our businesses, calculated when the average daily temperatures are less than 65 degrees Fahrenheit Heating Season The period from November through March when natural gas usage and operating revenues are generally higher because more customers are connected to our distribution systems when weather is colder Jefferson Island Jefferson Island Storage & Hub, LLC LOCOM Lower of weighted-average cost or current market price Magnolia Magnolia Enterprise Holdings, Inc. Marketers Marketers selling retail natural gas in Georgia and certificated by the Georgia Commission Moody’s Moody’s Investors Service New Jersey BPU New Jersey Board of Public Utilities, the state regulatory agency for Elizabethtown Gas Nicor Nicor Inc., an Illinois corporation NYMEX New York Mercantile Exchange, Inc. OCI Other comprehensive income Operating margin A non-GAAP measure of income, calculated as operating revenues minus cost of gas, that excludes operation and maintenance expense, depreciation and amortization, taxes other than income taxes, and the gain or loss on the sale of our assets; these items are included in our calculation of operating income as reflected in our Condensed Consolidated Statements of Income. Operating margin should not be considered an alternative to, or more meaningful than, operating income as determined in accordance with GAAP Piedmont Piedmont Natural Gas Company, Inc. PP&E Property, plant and equipment Regulatory Infrastructure Program Programs that update or expand our distribution systems and liquefied natural gas facilities to improve system reliability and meet operational flexibility and growth. These programs include the pipeline replacement program and the STRIDE program at Atlanta Gas Light and Elizabethtown Gas’ utility infrastructure enhancements program. S&P Standard & Poor’s Ratings Services SEC Securities and Exchange Commission Sequent Sequent Energy Management, L.P. SouthStar SouthStar Energy Services LLC STRIDE Atlanta Gas Light’s Strategic Infrastructure Development and Enhancement program Term Loan Facility $300 million credit agreement entered into by AGL Capital Corporation of which $150 million was drawn in January 2011 and subsequently repaid and the agreement terminated in February 2011 VaR Value at risk is defined as the maximum potential loss in portfolio value over a specified time period that is not expected to be exceeded within a given degree of probability Virginia Natural Gas Virginia Natural Gas, Inc. WACOG Weighted-average cost of gas Glossary of Key Terms 3 Table of Contents PART 1 – Financial Information Item 1. Financial Statements AGL RESOURCES INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (UNAUDITED) As of In millions Mar. 31, 2011 Dec. 31, 2010 Mar. 31, 2010 Current assets Cash and cash equivalents $
